DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims Status:
	Claims 5-14 and 21-30 are pending.
	Claims 1-4 and 15-20 are cancelled.
	Claims 5, 23 and 26 are amended.
	Claims 5-14 and 21-30 are being examined as follow:

Claim Objections
Claims 5 and 26 is objected to because of the following informalities:  
In claim 26, the limitation “…successive discharges…” should change to “… successive discharges of the electro-spark discharge current…”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-14 and 21-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 5, the limitation “…an electro-spark discharge current…” has recited twice in the claim, it is unclear are they the same current or two different currents. Clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 5-6, 12, 21 and 26 are rejected under 35 U.S.C. 102(a1) as being anticipated by Daniel (US2013/0228558A1).
	Regarding claim 5, Daniel discloses a method of electro-spark deposition (refer to fig.9 and abstract) comprising: 
providing a welding apparatus (welding system 900, fig.9) including a power supply (weld power supply 101, fig.9), a welding electrode holder (welding torch 103, fig.9) connected to the power supply (weld power supply 101, fig.9), and a consumable welding electrode rod (electrode 105, fig.9) mounted to the welding electrode holder(welding torch 103, fig.9), and at least first (refer to “first connection” annotated in fig.9) and second workpiece connections (refer to “second connection” annotated in fig.9) emanating from said power supply (weld power supply 101, fig.9); 
said workpiece connections (refer to “first connection” and “second connection” annotated in fig.9), in operation, being of opposite polarity (refer to “opposite polarity” annotated in fig.9) to said welding electrode (welding torch 103, fig.9); 
providing an electro-spark discharge current (refer to the AC/DC power supply from “weld power supply” 101 in fig.9) to said welding electrode rod (electrode 105, fig.9) while said power supply (weld power supply 101, fig.9) is switched to elect said first workpiece connection (refer to “first connection” annotated in fig.9); 
switching said power supply (weld power supply 101, fig.9) to elect said second workpiece connection (refer to “second connection” annotated in fig.9); and providing an electro-spark discharge current (refer to the AC/DC power supply from “weld power supply” 101 in fig.9) to said welding electrode rod (electrode 105, fig.9) while said power supply (weld power supply 101, fig.9) is switched to elect said second workpiece connection (refer to “second connection” annotated in fig.9).

    PNG
    media_image1.png
    448
    567
    media_image1.png
    Greyscale


Regarding claim 6, Daniel discloses wherein said method (refer to fig.9) includes repeatedly switching (switch 907, fig.9) back and forth between said first and second workpiece connections (refer to “first connection” and “second connection” annotated in fig.9) (refer to Paragraph 0042 cited: “…The sensor(s) 903 is coupled to a system controller 905 (which can be internal to the power supply 101) which uses the sensed magnetic field strength to determine if the switch 907 is to be operated…”).

Regarding claim 12, Daniel discloses the workpiece (refer to “first workpiece” and “second workpiece” annotated in fig.9) includes a first work piece part (refer to “first workpiece” annotated in fig.9) and a second workpiece part (refer to “second workpiece” annotated in fig.9), said first workpiece connection (refer to “first connection” annotated in fig.9) is electrically connected to said first workpiece part (refer to “first workpiece” annotated in fig.9), and said second workpiece connection (refer to “second connection” annotated in fig.9) is electrically connected to said second workpiece part (refer to “second workpiece” annotated in fig.9); and said method includes welding said first workpiece part (refer to “first workpiece” annotated in fig.9) and said second workpiece part (refer to “second workpiece” annotated in fig.9) together to form said workpiece (refer to “first workpiece” and “second workpiece” annotated in fig.9).

Regarding claim 21, Daniel discloses said method (welding system 900, fig.9) includes providing a main control unit (system controller 905, fig.9); and programming said main control unit (system controller 905, fig.9) to alternate connection as between said first and second workpiece connections (refer to “first connection” and “second connection” annotated in fig.9).

Regarding claim 26, Daniel discloses substantially all features set forth in claim 5, Daniel further discloses where there are time periods between successive discharges, and said method includes varying said time period. [it is noted that operator can shut down or turn on the apparatus at different time therefore prior art Daniel would read on such interpretation].



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7-9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Daniel (US2013/0228558A1), in view of Nakahara et al (US2009/0230108A1).
Regarding claim 7, Daniel discloses substantially all features set forth in claim 5, Daniel does not disclose said method includes occasionally reversing polarity as between (a) said welding electrode and (b) at least one of said first and second workpiece connections.
Nakahara discloses said method includes occasionally reversing polarity (refer to fig.3) as between (a) said welding electrode (wire 7, fig.1) and (b) at least one of said first and second workpiece connections (cast material 1 and wrought material 3, fig.1).

    PNG
    media_image2.png
    710
    504
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    298
    519
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Daniel’s method with occasionally reversing polarity as between (a) said welding electrode and (b) at least one of said first and second workpiece connections, as taught by Nakahara, in order to reduce costs,  reduce processing time, and increase production efficiency (refer to Paragraph 0010 cited: “…Accordingly, this conventional art needs additional apparatuses and processing steps for reducing the blowholes, hence increasing costs. The additional processing steps increase the processing time, and consequently induce a decrease in production efficiency.…”).

Regarding claim 8, the modification of Daniel and Nakahara discloses substantially all features set forth in claim 7, Daniel does not disclose said method includes applying a first voltage during a first discharge, said first discharge being a straight polarity discharge, and applying a second voltage during a second discharge, said second discharge being a reverse polarity discharge, and said first voltage having a greater magnitude than said second voltage.
Nakahara discloses includes applying a first voltage (I1, fig.3) during straight polarity discharge (refer to “+” value in fig.3), and applying a second voltage (I2, fig.3) during reverse polarity discharge (refer to “-“ value in fig.3), wherein said first voltage (I1, fig.3) has a greater magnitude than said second voltage (I2, fig.3)[It is noted that a person skilled in the art would know the magnitude of current I is proportional to magnitude of voltage V, as formula V=IR2 shown in Nakahara setting].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Daniel’s method with said method includes applying a first voltage during straight polarity discharge, and applying a second voltage during reverse polarity discharge, wherein said first voltage has a greater magnitude than said second voltage, as taught by Nakahara, in order to reduce costs,  reduce processing time, and increase production efficiency (refer to Paragraph 0010 cited: “…Accordingly, this conventional art needs additional apparatuses and processing steps for reducing the blowholes, hence increasing costs. The additional processing steps increase the processing time, and consequently induce a decrease in production efficiency.…”).

Regarding claim 9, the modification of Daniel and Nakahara discloses substantially all features set forth in claim 7, Daniel does not disclose said method includes applying a different number of straight polarity discharges than reverse polarity discharges.
Nakahara discloses includes applying a different number of straight polarity (refer to “+” value of I1 and I3, fig.3) discharges than reverse polarity discharges (refer to “-“ value of I2, fig.3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Daniel’s method with said method includes applying a different number of straight polarity discharges than reverse polarity discharges, as taught by Nakahara, in order to reduce costs,  reduce processing time, and increase production efficiency (refer to Paragraph 0010 cited: “…Accordingly, this conventional art needs additional apparatuses and processing steps for reducing the blowholes, hence increasing costs. The additional processing steps increase the processing time, and consequently induce a decrease in production efficiency.…”).

Regarding claim 13, Daniel discloses substantially all features set forth in claim 5, Daniel does not disclose said method includes having said first workpiece part made of a first material and said second workpiece part made of a second material, said first material being different from said second material.
Nakahara discloses said method includes having said first workpiece part (cast material 1, fig.1) made of a first material (refer as “aluminum alloy” in Paragraph 0029) and said second workpiece part (wrought material 3, fig.1) made of a second material (refer as “another aluminum alloy” in Paragraph 0029), said first material being different from said second material (refer to Paragraph 0029 cited: “…Workpieces to be welded together by use of this alternating current arc welding machine are a cast material 1 made of an aluminum alloy and a wrought material 3 made of another aluminum alloy…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Daniel’s method with said method includes having said first workpiece part made of a first material and said second workpiece part made of a second material, said first material being different from said second material, as taught by Nakahara, in order to reduce costs,  reduce processing time, and increase production efficiency (refer to Paragraph 0010 cited: “…Accordingly, this conventional art needs additional apparatuses and processing steps for reducing the blowholes, hence increasing costs. The additional processing steps increase the processing time, and consequently induce a decrease in production efficiency.…”).

Claims 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Daniel (US2013/0228558A1).
Regarding claim 10, Daniel discloses substantially all features set forth in claim 5, Daniel does not explicitly disclose said method includes maintaining total energy in individual discharges of said welding electrode rod to less than 20 Joules.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Daniel’s total energy with includes maintaining total energy in individual discharges of said welding electrode rod to less than 20 Joules, for that is well known within one of ordinary skill in the art as the matter of design choice or desired application, refer to In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). In order to use the correct amount of energy, and since the applicant does not state what problem solve or benefit of such limitation, one of ordinary skill in the art would have expected applicant’s invention to perform equally well with Daniel or Nakahara’s teaching.

Regarding claim 14, Daniel discloses substantially all features set forth in claim 5, in another embodiment, Daniel further discloses said method (refer to fig.2) includes building a weldmetal fillet (refer to “weldmetal fillet” annotated in fig.2) between said first and second workpiece parts (refer to “first workpiece” and “second workpiece” annotated in fig.2).

    PNG
    media_image4.png
    357
    553
    media_image4.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Daniel’s fig.9 embodiment with includes building a weldmetal fillet between said first and second workpiece parts, as taught by fig.2, in order to provide a stronger weld connection between workpiece.

Claims 11 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Daniel (US2013/0228558A1), in view of SHIJIE et al (US2015/0165538A1).
Regarding claim 11, Daniel discloses substantially all features set forth in claim 5, Daniel does not disclose said method includes at least one of:(a) vibrating at least the welding electrode to peen deposited weld metal; and (b) applying ultrasonic vibration to the workpiece.
SHIJIE discloses includes at least one of:(a) vibrating at least the welding electrode (refer to Paragraph 0082 cited: “…the working life of TiC electro-spark deposition coated under ultrasonic vibration welding electrodes was found to be 800 welds while the ones coated without ultrasonic vibration was 500 welds …”)  to peen deposited weld metal; and (b) applying ultrasonic vibration to the workpiece (refer to Paragraph 0083 cited: “…coating defects are reduced when the coating is deposited at the same time as ultrasonic vibration is applied to the workpiece …”) .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Daniel’s method with method includes at least one of:(a) vibrating at least the welding electrode to peen deposited weld metal; and (b) applying ultrasonic vibration to the workpiece, as taught by SHIJIE, in order to increase work life of the electrode and reduce defects on the workpiece (refer to paragraph 0082 cited: “…the working life of TiC electro-spark deposition coated under ultrasonic vibration welding electrodes was found to be 800 welds while the ones coated without ultrasonic vibration was 500 welds …” and Paragraph 0083 cited: “…coating defects are reduced when the coating is deposited at the same time as ultrasonic vibration is applied to the workpiece …”).

Regarding claim 25, Daniel discloses substantially all features set forth in claim 5, Daniel does not disclose said apparatus includes at least one of (a) welding electrode vibrator; and (b) a workpiece vibrator and said method includes applying vibration correspondingly to at least one of (a) the welding electrode; and (b) the workpiece.
SHIJIE discloses said apparatus includes at least one of (a) welding electrode vibrator; and (b) a workpiece vibrator and said method includes applying vibration correspondingly to at least one of (a) the welding electrode; and (b) the workpiece (refer to Paragraph 0015 cited: “…The applicator is a vibrating applicator. The applicator vibrates during deposition of the coating independently of the ultrasonic vibration. In still another feature, the workpiece is held in a rotating tool holder, and the workpiece is driven to rotate during the process. In a further additional feature, at least one of (a) the ultrasonic vibration is applied to the workpiece during the electro-spark deposition of the coating; and (b) the ultrasonic vibration is applied to the workpiece during crystallization of the coating. In a still further feature, the ESD coating is deposited on the workpiece by an applicator. The applicator is a vibrating applicator, and the applicator vibrates during deposition of the coating in addition to the ultrasonic vibration…” and Paragraph 0018 cited: “…In a feature of that aspect of the invention, the ultrasonic vibration source is operably connected to apply ultrasonic vibration to the tool holder at least one of: (a) during the electro-spark deposition of the coating; and (b) during crystallization of the coating. In another feature, the coating applicator is a vibrating coating applicator. In a further feature, the tool holder is a rotating tool holder. In still another feature, the tool holder is a rotating tool holder; and the ultrasonic vibration source is operably connected to apply ultrasonic vibration to the tool holder at least one of: (a) during the electro-spark deposition of the coating; and (b) during crystallization of the coating. In a further additional feature, the coating applicator is a vibrating coating applicator. In a still further feature, the workpiece is a resistance spot welding electrode. In another feature, the apparatus has a vibrating applicator, an ESD power supply, an ultrasonic transducer assembly, a work station having a rotating drive and an ultrasonic generator; the ultrasonic generator being connected to drive the ultrasonic transducer; the ultrasonic transducer assembly and the rotating drive work station being assembled as a single integrated unit; and the workpiece being mountable in a tool holder seat vibrated by the ultrasonic transducer…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Daniel method with said apparatus includes at least one of (a) welding electrode vibrator; and (b) a workpiece vibrator and said method includes applying vibration correspondingly to at least one of (a) the welding electrode; and (b) the workpiece, as taught by SHIJIE, in order to increase work life of the electrode and reduce defects on the workpiece (refer to paragraph 0082 cited: “…the working life of TiC electro-spark deposition coated under ultrasonic vibration welding electrodes was found to be 800 welds while the ones coated without ultrasonic vibration was 500 welds …” and Paragraph 0083 cited: “…coating defects are reduced when the coating is deposited at the same time as ultrasonic vibration is applied to the workpiece …”).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Daniel (US2013/0228558A1), in view of El-Menshawy (US4950860).
Regarding claim 22, Daniel discloses substantially all features set forth in claim 5, Daniel does not disclose said power supply has a main control unit and a polarity reversing switch, and said method includes programming said main control unit to reverse polarity as between (a) said electrode; and (b) the connected one of said first and second workpiece connections.
El-Menshawy discloses said power supply (supplies 56 and 58, refer to Col 4 line 55-60) has a main control unit (computer 33, Col 4 line 55-60)  and a polarity reversing switch (reverse polarity switch 65, Col 4 line 55-60), and said method includes programming said main control unit (computer 33, Col 4 line 55-60) to reverse polarity as between (a) said electrode (refer to “electrode” cited in Col 4  line 55-60); and (b) the connected one of said first and second workpiece connections (refer to “roller” cited in Col4 line 55-60) (refer to Col 4 line 55-60 cited: “…The roll 30 is always at earth potential and a reverse polarity switch 65 is used to connect either the rail 57 or a return conductor 65 associated with the supplies 56, 58 to the roll and the other to the electrode. This switch 65 is controlled by the computer 33.…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Daniel’s method with said power supply has a main control unit and a polarity reversing switch, and said method includes programming said main control unit to reverse polarity as between (a) said electrode; and (b) the connected one of said first and second workpiece connections, as taught by El-Menshawy, in order to reduce surface defect of the workpiece and smoother and finer finished workpiece surface (refer to Col 1 line 10-16 cited: “…During rolling, such rolls form a textured surface on steel strips and such a surface plays an important role during subsequent processing operations. For example, when making panels for the automotive industry, the texture of the steel strip influences the behaviour of the strip during pressing and also the appearance of a final paint finish…”)

Claims 23 and 27 is rejected under 35 U.S.C. 103 as being unpatentable over Daniel (US2013/0228558A1), in view of Oyama et al (US2007/0211503A1).
Regarding claim 23, Daniel discloses substantially all features set forth in claim 5, Daniel does not explicitly disclose the power supply includes at least a first capacitor bank and a second capacitor bank, and said method includes charging said first capacitor bank to a first voltage and charging said second capacitor bank to a second voltage, said first voltage of said first capacitor bank being different from said second voltage of said second capacitor bank; said first voltage of said first capacitor bank having a magnitude that is larger than the magnitude of said second voltage of said second capacitor bank; applying said first voltage to said welding electrode rod in a first polarity mode; and applying said second voltage to said welding electrode rod in a second polarity mode; said second polarity mode being opposite to said first polarity mode.
Oyama discloses the power supply (refer as “switching power supply apparatus” in Paragraph 0008)  includes at least a first capacitor bank (refer as “first output capacitor” in Paragraph 0008) and a second capacitor bank (refer as “second output capacitor” in Paragraph 0008), and said method includes charging said first capacitor bank (refer as “first output capacitor” in Paragraph 0008) to a first voltage (refer as “first output voltage” in paragraph 0008) and charging said second capacitor bank (refer as “second output capacitor” in Paragraph 0008) to a second voltage (refer as “second output voltage” in paragraph 0008), said first voltage (refer as “first input voltage” in paragraph 0008) of said first capacitor bank (refer as “first output capacitor” in Paragraph 0008) being different from said second voltage (refer as “second input voltage” in paragraph 0008) of said second capacitor bank (refer as “second output capacitor” in Paragraph 0008); said first voltage (refer as “first input voltage” in paragraph 0008) of said first capacitor bank (refer as “first output capacitor” in Paragraph 0008) having a magnitude that is larger than the magnitude of said second voltage (refer as “second input voltage” in paragraph 0008) of said second capacitor bank (refer as “second output capacitor” in Paragraph 0008); applying said first voltage (refer as “first input voltage” in paragraph 0008) to said welding electrode rod in a first polarity mode; and applying said second voltage (refer as “second input voltage” in paragraph 0008) to said welding electrode rod in a second polarity mode; said second polarity mode being opposite to said first polarity mode (refer to Paragraph 0008 cited: “…a switching power supply apparatus for generating a first output voltage having a reversed polarity of an input voltage and a second output voltage of double the input voltage with a reversed polarity and then outputting them from a first output terminal and a second output terminal. This switching power supply apparatus comprises: a flying capacitor; a first output capacitor connected with the first output terminal; a second output capacitor connected with the second output terminal; and a driver circuit which controls charge states of the flying capacitor, the first output capacitor and the second output capacitor. The driver circuit repeats a first charging period, a second charging period and a third charging period in a time-division manner. Here, the first charging period is a period during which the flying capacitor is charged with the input voltage; the second charging period is a period in which a high-potential-side terminal of the flying capacitor is connected with a fixed potential terminal and the first output capacitor is charged with a voltage appearing at the other end thereof; and the third charging period is a period in which a high-potential-side terminal of the flying capacitor is connected with the first output terminal and the second output capacitor is charged with a voltage appearing at the other end thereof; and the voltages appearing at the first output capacitor and the second output capacitor are outputted from the first output terminal and the second output terminal as the first output voltage and the second output voltage.…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Daniel’s method with the power supply includes at least a first capacitor bank and a second capacitor bank, and said method includes charging said first capacitor bank to a first voltage and charging said second capacitor bank to a second voltage, said first voltage of said first capacitor bank being different from said second voltage of said second capacitor bank; said first voltage of said first capacitor bank having a magnitude that is larger than the magnitude of said second voltage of said second capacitor bank; applying said first voltage to said welding electrode rod in a first polarity mode; and applying said second voltage to said welding electrode rod in a second polarity mode; said second polarity mode being opposite to said first polarity mode, as taught by Oyama, in order to provide a simplified structure, reduce size and cost for a power switching power supply that has capability of providing reversing polarity power (refer to Paragraph 0029 cited: “…the load circuits requiring a plurality of levels of drive voltages can be driven with a simplified structure, so that the reduction in the size and cost of electronic apparatus can be realized…”).

Regarding claim 27, Daniel discloses substantially all features set forth in claim 5, Daniel does not explicitly disclose the power supply includes at least a first capacitor bank and a second capacitor bank, and said method includes charging said first capacitor bank to a different voltage than said second capacitor bank; said voltage of said first capacitor bank having a magnitude that is larger than the magnitude of voltage of said second capacitor bank; applying said first voltage in one polarity mode; and applying said second voltage in an opposite polarity mode, and programming said main control unit to reverse polarity as between (a) said electrode; and (b) the connected one of said first and second workpiece connections between successive discharges from said first and second capacitor banks..
Oyama discloses power supply (refer as “switching power supply apparatus” in Paragraph 0008) includes at least a first capacitor bank (refer as “first output capacitor” in Paragraph 0008) and a second capacitor bank (refer as “second output capacitor” in Paragraph 0008), and said method includes charging said first capacitor bank (refer as “first output capacitor” in Paragraph 0008) to a different voltage (refer to Paragraph cited: “…the voltages appearing at the first output capacitor and the second output capacitor are outputted from the first output terminal and the second output terminal as the first output voltage and the second output voltage…”) than said second capacitor bank (refer as “second output capacitor” in Paragraph 0008); said voltage (refer as “first output voltage” in Paragraph 0008) of said first capacitor bank (refer as “first output capacitor” in Paragraph 0008) having a magnitude that is larger than the magnitude of voltage (refer as “second output voltage” in Paragraph 0008) of said second capacitor bank (refer as “second output capacitor” in Paragraph 0008); applying said first voltage (refer as “first output voltage” in Paragraph 0008) in one polarity mode; and applying said second voltage (refer as “second output voltage” in Paragraph 0008) in an opposite polarity mode (refer to Paragraph 0008 cited: “…a switching power supply apparatus for generating a first output voltage having a reversed polarity of an input voltage and a second output voltage of double the input voltage with a reversed polarity and then outputting them from a first output terminal and a second output terminal. This switching power supply apparatus comprises: a flying capacitor; a first output capacitor connected with the first output terminal; a second output capacitor connected with the second output terminal; and a driver circuit which controls charge states of the flying capacitor, the first output capacitor and the second output capacitor. The driver circuit repeats a first charging period, a second charging period and a third charging period in a time-division manner. Here, the first charging period is a period during which the flying capacitor is charged with the input voltage; the second charging period is a period in which a high-potential-side terminal of the flying capacitor is connected with a fixed potential terminal and the first output capacitor is charged with a voltage appearing at the other end thereof; and the third charging period is a period in which a high-potential-side terminal of the flying capacitor is connected with the first output terminal and the second output capacitor is charged with a voltage appearing at the other end thereof; and the voltages appearing at the first output capacitor and the second output capacitor are outputted from the first output terminal and the second output terminal as the first output voltage and the second output voltage.…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Daniel’s method with the power supply includes at least a first capacitor bank and a second capacitor bank, and said method includes charging said first capacitor bank to a different voltage than said second capacitor bank; said voltage of said first capacitor bank having a magnitude that is larger than the magnitude of voltage of said second capacitor bank; applying said first voltage in one polarity mode; and applying said second voltage in an opposite polarity mode, as taught by Oyama, in order to provide a simplified structure, reduce size and cost (refer to Paragraph 0029 cited: “…the load circuits requiring a plurality of levels of drive voltages can be driven with a simplified structure, so that the reduction in the size and cost of electronic apparatus can be realized…”).

Claims 24 and 28 is rejected under 35 U.S.C. 103 as being unpatentable over Daniel (US2013/0228558A1), in view of Henry et al (US2015/0343549A1).
Regarding claim 24, Daniel discloses substantially all features set forth in claim 5, Daniel does not explicitly disclose the power supply has an input power converter that is sensitive to at least voltage amplitude and frequency of input power, and a main control unit and said method includes programming the main control unit to transform input AC power received by said input power converter to a DC output and then converting said DC output to a synthetic AC output..
Henry discloses the power supply has an input power converter (power converter 120, fig.2) that is sensitive to at least voltage amplitude and frequency of input power, and there is a main control unit (high-speed controller 170, fig.2), and said method includes programming the main control unit (high-speed controller 170, fig.2) to transform input AC power received by said input power converter to a DC output and then converting said DC output to a synthetic AC output (refer to the functionality of “waveform generator 18” in fig.2, and Paragraph 0024 cited: “…The systems 100, 200 further include a waveform generator 180, 280 operatively connected to the high speed controller 170, 270 to receive command signals 171, 271 from the high speed controller 170, 270 that tell the waveform generator how to adapt the welding waveform signal 181, 281 in real time. The waveform generator 180, 280 produces an output welding waveform signal 181, 281 and the power converter 120, 220 is operatively connected to the waveform generator 180, 280 to receive the output welding waveform signal 181, 281. The power converter 120, 220 generates a modulated welding output (e.g., voltage and current) by converting an input power to a welding output power based on the output welding waveform signal 181, 281…”).

    PNG
    media_image5.png
    750
    516
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Daniel’s method with the power supply has an input power converter that is sensitive to at least voltage amplitude and frequency of input power, and there is a main control unit, and said method includes programming the main control unit to transform input AC power received by said input power converter to a DC output and then converting said DC output to a synthetic AC output, as taught by Henry, in order to provide the ability to modify waveform and avoid interference between signal (refer to the abstract).

Regarding claim 28, Daniel discloses substantially all features set forth in claim 5, Daniel does not explicitly disclose the power supply has an input power converter that is sensitive to at least voltage amplitude and frequency of input power, and there is a main control unit, and said method includes programming the main control unit to transform input AC power received by said input power converter to a DC output and then converting said DC output to a synthetic AC output.
Henry discloses the power supply has an input power converter (power converter 120, fig.2) that is sensitive to at least voltage amplitude and frequency of input power, and there is a main control unit (high-speed controller 170, fig.2), and said method includes programming the main control unit (high-speed controller 170, fig.2) to transform input AC power received by said input power converter to a DC output and then converting said DC output to a synthetic AC output (refer to the functionality of “waveform generator 18” in fig.2, and Paragraph 0024 cited: “…The systems 100, 200 further include a waveform generator 180, 280 operatively connected to the high speed controller 170, 270 to receive command signals 171, 271 from the high speed controller 170, 270 that tell the waveform generator how to adapt the welding waveform signal 181, 281 in real time. The waveform generator 180, 280 produces an output welding waveform signal 181, 281 and the power converter 120, 220 is operatively connected to the waveform generator 180, 280 to receive the output welding waveform signal 181, 281. The power converter 120, 220 generates a modulated welding output (e.g., voltage and current) by converting an input power to a welding output power based on the output welding waveform signal 181, 281…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Daniel’s method with the power supply has an input power converter that is sensitive to at least voltage amplitude and frequency of input power, and there is a main control unit, and said method includes programming the main control unit to transform input AC power received by said input power converter to a DC output and then converting said DC output to a synthetic AC output, as taught by Henry, in order to provide the ability to modify waveform and avoid interference between signal (refer to the abstract).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Daniel (US2013/0228558A1), in view of Oyama et al (US2007/0211503A1) and further in view of SHIJIE et al (US20150165538A1).
Regarding claim 29, the modification of Daniel and Henry discloses substantially all features set forth in claim 27, Daniel or Oyama does not explicitly disclose said apparatus includes at least one of (a) welding electrode vibrator; and (b) a workpiece vibrator and said method includes applying vibration correspondingly to at least one of (a) the welding electrode; and (b) the workpiece.
SHIJIE discloses said apparatus includes at least one of (a) welding electrode vibrator; and (b) a workpiece vibrator and said method includes applying vibration correspondingly to at least one of (a) the welding electrode; and (b) the workpiece (refer to Paragraph 0015 cited: “…The applicator is a vibrating applicator. The applicator vibrates during deposition of the coating independently of the ultrasonic vibration. In still another feature, the workpiece is held in a rotating tool holder, and the workpiece is driven to rotate during the process. In a further additional feature, at least one of (a) the ultrasonic vibration is applied to the workpiece during the electro-spark deposition of the coating; and (b) the ultrasonic vibration is applied to the workpiece during crystallization of the coating. In a still further feature, the ESD coating is deposited on the workpiece by an applicator. The applicator is a vibrating applicator, and the applicator vibrates during deposition of the coating in addition to the ultrasonic vibration…” and Paragraph 0018 cited: “…In a feature of that aspect of the invention, the ultrasonic vibration source is operably connected to apply ultrasonic vibration to the tool holder at least one of: (a) during the electro-spark deposition of the coating; and (b) during crystallization of the coating. In another feature, the coating applicator is a vibrating coating applicator. In a further feature, the tool holder is a rotating tool holder. In still another feature, the tool holder is a rotating tool holder; and the ultrasonic vibration source is operably connected to apply ultrasonic vibration to the tool holder at least one of: (a) during the electro-spark deposition of the coating; and (b) during crystallization of the coating. In a further additional feature, the coating applicator is a vibrating coating applicator. In a still further feature, the workpiece is a resistance spot welding electrode. In another feature, the apparatus has a vibrating applicator, an ESD power supply, an ultrasonic transducer assembly, a work station having a rotating drive and an ultrasonic generator; the ultrasonic generator being connected to drive the ultrasonic transducer; the ultrasonic transducer assembly and the rotating drive work station being assembled as a single integrated unit; and the workpiece being mountable in a tool holder seat vibrated by the ultrasonic transducer…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Daniel method with said apparatus includes at least one of (a) welding electrode vibrator; and (b) a workpiece vibrator and said method includes applying vibration correspondingly to at least one of (a) the welding electrode; and (b) the workpiece, as taught by SHIJIE, in order to increase work life of the electrode and reduce defects on the workpiece (refer to paragraph 0082 cited: “…the working life of TiC electro-spark deposition coated under ultrasonic vibration welding electrodes was found to be 800 welds while the ones coated without ultrasonic vibration was 500 welds …” and Paragraph 0083 cited: “…coating defects are reduced when the coating is deposited at the same time as ultrasonic vibration is applied to the workpiece …”).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Daniel (US2013/0228558A1), in view of Henry et al (US2015/0343549A1) and further in view of SHIJIE et al (US20150165538A1).
Regarding claim 30, the modification of Daniel and Henry discloses substantially all features set forth in claim 28, Daniel or Henry does not explicitly disclose said apparatus includes at least one of (a) welding electrode vibrator; and (b) a workpiece vibrator and said method includes applying vibration correspondingly to at least one of (a) the welding electrode; and (b) the workpiece.
SHIJIE discloses said apparatus includes at least one of (a) welding electrode vibrator; and (b) a workpiece vibrator and said method includes applying vibration correspondingly to at least one of (a) the welding electrode; and (b) the workpiece (refer to Paragraph 0015 cited: “…The applicator is a vibrating applicator. The applicator vibrates during deposition of the coating independently of the ultrasonic vibration. In still another feature, the workpiece is held in a rotating tool holder, and the workpiece is driven to rotate during the process. In a further additional feature, at least one of (a) the ultrasonic vibration is applied to the workpiece during the electro-spark deposition of the coating; and (b) the ultrasonic vibration is applied to the workpiece during crystallization of the coating. In a still further feature, the ESD coating is deposited on the workpiece by an applicator. The applicator is a vibrating applicator, and the applicator vibrates during deposition of the coating in addition to the ultrasonic vibration…” and Paragraph 0018 cited: “…In a feature of that aspect of the invention, the ultrasonic vibration source is operably connected to apply ultrasonic vibration to the tool holder at least one of: (a) during the electro-spark deposition of the coating; and (b) during crystallization of the coating. In another feature, the coating applicator is a vibrating coating applicator. In a further feature, the tool holder is a rotating tool holder. In still another feature, the tool holder is a rotating tool holder; and the ultrasonic vibration source is operably connected to apply ultrasonic vibration to the tool holder at least one of: (a) during the electro-spark deposition of the coating; and (b) during crystallization of the coating. In a further additional feature, the coating applicator is a vibrating coating applicator. In a still further feature, the workpiece is a resistance spot welding electrode. In another feature, the apparatus has a vibrating applicator, an ESD power supply, an ultrasonic transducer assembly, a work station having a rotating drive and an ultrasonic generator; the ultrasonic generator being connected to drive the ultrasonic transducer; the ultrasonic transducer assembly and the rotating drive work station being assembled as a single integrated unit; and the workpiece being mountable in a tool holder seat vibrated by the ultrasonic transducer…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Daniel method with said apparatus includes at least one of (a) welding electrode vibrator; and (b) a workpiece vibrator and said method includes applying vibration correspondingly to at least one of (a) the welding electrode; and (b) the workpiece, as taught by SHIJIE, in order to increase work life of the electrode and reduce defects on the workpiece (refer to paragraph 0082 cited: “…the working life of TiC electro-spark deposition coated under ultrasonic vibration welding electrodes was found to be 800 welds while the ones coated without ultrasonic vibration was 500 welds …” and Paragraph 0083 cited: “…coating defects are reduced when the coating is deposited at the same time as ultrasonic vibration is applied to the workpiece …”).

Response to Amendment
With respect to the Drawing Objection: the applicant’s amendment filed on August 16th 2022 that overcame the Drawing objection in the previous office action.
With respect to the Specification Objection: the new abstract filed on August 16th 2022 that overcame the Specification objection in the previous office action. 
With respect to the Claim Objection: the applicant’s amendment filed on August 16th 2022 that overcame the Claim Objection in the previous office action. However, the newly amended claim has raised another issue of Claim objection. 
With respect to the Rejection 112b: the applicant’s amendment filed on August 16th 2022 that overcame most of the Rejection 112b in the previous office action. However, the 112b issue related to claim 5’s limitation “…an electro-spark discharge current…” cited twice is still remain.
Response to Argument
Applicant's arguments filed August 16th 2022 have been fully considered but they are not persuasive as the following reasons:
The applicants argue: “…The Applicant traverses this rejection, and requests its reconsideration and withdrawal. 
All of claims 5, 6, 12, 21 and 26 are directed to a "method of electro spark deposition". 
Daniel does not show, describe, or in any way suggest a method of Electro Spark Deposition. 
All of claims 5, 6, 12, 21 and 26 call for "a consumable electrode rod". 
Daniel does not show, describe, or suggest, the use of an electrode rod. 
All of claims 5, 6, 12, 21 and 26 call for the step of "providing an electro spark discharge current to said welding electrode rod" while the power supply is switched to elect the first 
workpiece connection, and, again, later while it is switched to elect the second workpiece connection. All of claims 5, 6, 12, 21 and 26 call for the step of "providing an electro spark discharge" while the power supply is switched to elect the second workpiece connection. 
Daniel does not show, describe or suggest providing an electro spark discharge to any workpiece connection. 
For these four reasons, Daniel does not anticipate any of claims 5, 6, 12, 21 or 26. 
General Commentary - Cited Art is not in the Field of Electro Spark Discharge US 2013 / 0 228 558 of Daniel is not about Electro Spark Discharge welding. It is about continuous arc welding with an automatically fed wilding wire. These are unrelated processes. 
Daniel concerns the problem of induced magnetic fields in the workpiece tending to cause undesired deflection of the welding arc during plasma arc welding. This is reflected even in the Title: "Work Current Switching to Eliminate Arc Blow". Daniel says (para [0004]: 
"It is known that during welding a large current is passed from an electrode into a work piece to be welded, and this current can generate a relatively strong magnetic field. This magnetic field has a tendency to magnetize the work piece to be welded and or the work piece fixtures. The magnetization of the work piece and or the work piece fixture can cause the welding arc to deflect or bend from its ideal positioning which can tend to cause arc blow, or otherwise destabilize the welding arc. Furthermore, welding systems often use a single ground contact to the work piece. This creates a single current path through the work piece during welding. However, the use of a single current path throughout a welding operation can also cause arc instability and arc blow issues as the distance and orientation between the welding operation and the ground contact point changes. Moreover, it can be problematic to have a single current path through the work piece during welding as it can cause the welding arc to be biased to a single orientation during welding." 
Daniel's entire disclosure is premised on the assumption of a continuous welding arc that is susceptible to "arc blow". That assumption tells the reader that Daniel is discussing a high power, continuous arc welding process - exactly the opposite of Electro Spark Discharge welding. Not surprisingly, all of Daniel's claims are directed to "arc welding". Daniel's illustrations show a large, deep bevel weld with a very substantial continuous weld-metal fillet or bead that has been laid into the bevel. Daniel refers to the use of a wire feeder, and to monitoring the number of rotations of the drive roller to determine when to switch polarity - . All these 
things tell the reader that Daniel is not discussing, and is not remotely contemplating, an Electro Spark Discharge process. 
ESD processes are "Low Energy Welding" processes. In an ESD process, as explained in the present specification (see paras. [0145], [0165], [0182] and [0191] for example), the energy input is exceptionally small - a matter of a few Joules per contact. The consumption of the coating material is correspondingly small. The time duration of the ESD pulses, and their intermittency mean that the "arc blow" problem has no relevance to ESD processes: there is no continuous arc, there is no continuous bead, there is effectively no heat affected zone (HAZ) and the thickness of the deposit is typically of the order of a few dozen microns. It takes many passes of an ESD process to build a thickness of 0.100 inches, for example. 
That Daniel is not an ESD process, and that Daniel does not disclose an ESD process, is neither trivial nor accidental: the magnetic field problem is not relevant to an ESD process. In an ESD process there is no continuous arc; there is no weld bead or puddle; and the power input is miniscule, so there is no magnetic field effect that would be sufficient to change the process. 
As indicated above, the Applicant has identified four features of independent claim 5 that are not shown, described, or suggested in the Daniel document. These four differences all relate to the inapplicability of the teaching of Daniel to an ESD process. The Daniel reference has no relationship to ESD and is not relevant to ESD processes. 
For these reasons, and on the basis of these four differences the Applicant respectfully submits that Daniel does not establish grounds of anticipation of any of claims 5, 6, 12, 21, or 26 under 35 USC 102(a)(1). The Applicant respectfully requests reconsideration and withdrawal of the rejections and allowance of the claims.…”, Remark Page 3-4. 
The examiner's response: The applicant's arguments above are not persuasive, because:
It is noted that the features upon which applicant relies are not recited in the rejected claim. Although the claims are interpreted in light of the specification, limitation from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In this case:
Regarding the argument “…Daniel does not show, describe, or in any way suggest a method of electro spark deposition…”, the term “electro-spark deposition” is merely indicating a method that involve “electro-spark” and “deposition” of material. Which any welding process/apparatus generate electro arc and deposition of welding material to a workpiece, wherein such electro arc is a form of spark. There is no limitation in the rejected claim 5 cited to define the time period of a welding discharge nor any limitation that related to an “Electro-Spark Deposition Processes”. Furthermore, there is no limitation in the rejected claim 5 to limit or define what is considered as “deposition”. The argument is merely to read every limitations related “ESD processes” from the specification into the preamble of “…a method of electro-spark deposition…”.
Regarding the argument “…Daniel does not show, describe, or suggest the use of an electro rod…”, Daniel clearly stated and cited an electrode (refer as electrode 105 in fig.9), and in Daniel paragraph 0017 also clearly cited that such electrode can be consumable.
Regarding the argument “…Daniel does not show, describe or suggest providing an electro-spark discharge to any workpiece connection…”, as argued above, an electro-spark is a welding arc, therefore Daniel clearly discloses the switching of welding current to the second workpiece connection.
Examiner note: It is suggested to amend the claim according to the specification to positively citing the limitations that related to “Electro-Spark Deposition Processes” in claim 5, instead of a preamble of “electro-spark deposition”. 

The applicants argue: “…The Office Action acknowledges that Daniel does not have the recited features of claims 10 and 14, but asserts "it would have been obvious ... to have modified Daniel's total energy with [sic?] includes maintaining total energy in individual discharges of said welding electrode rod to less than 20 Joules, for it is well known within one of ordinary skill in the art as a matter of design choice or designed application ... [S]ince the applicant does not state what problem solve or benefit of such limitation, one of ordinary skill in the art would have expected applicant's invention to perform equally well with Daniel or Nakahara teaching." The Applicant respectfully traverses the rejection and the quoted statement. 
First, a person of ordinary skill in the art of Electro Spark Discharge welding would recognize immediately that neither Daniel (cited in the rejection) nor Nakamura (not cited in the rejection) pertain to ESD processes. Both Daniel and Nakamura belong to another field of art, namely the art of high-power continuous arc welding. They have no relation to ESD. 
A process involving a large, continuous weld bead, such as described in Daniel, would use many thousands of Joules of energy. The whole point of Daniel's process is to produce a higher quality fillet, involving melting a lot of weld metal and parent metal. 
ESD is often used to weld dissimilar materials that may otherwise be difficult to weld, and, typically, to do so without undue alteration of the parent metal upon which the weld-metal is being deposited in a very thin layer (e.g., a few dozens of microns thick). That is, ESD effectively creates no Heat Affected Zone. The desirability of not affecting the parent metal by creating a large Heat Affected Zone may be quite important when making a repair without disturbing the underlying physical properties of the part or to yield a part that is very close to finished size. By contrast, the process described in Daniel would be expected to create a large Heat Affected Zone. 
Contrary to the assertion in the Office Action, the Applicant's disclosure repeatedly explains the importance of ESD as an ultra-low-power process: see page 2, para. [0006]; pages 15 - 16 in para. [0115]; page 18 para [0125]; page 25, para. [0145]; at page 32, para. [0165]; at pages 35 - 36 in para. [[0182]; at page 40 in para. [0191]; and at page 42, para, [196]. 
The recitation of a low power limitation as in Claim 10 and claim 14 is not a mere matter of "design choice". A reader of ordinary skill would readily understand it is a proxy for the qualitative requirement of an ultra-low energy process (i.e., ESD, as in the present invention). It is a proxy that excludes high power, continuous arc welding processes such as in Daniel. 
In respect of claim 14, Daniel is not "building" a weld metal fillet, i.e., by laying down many very thin layers of a few dozen microns each to eventually arrive at a full depth fillet as explained at page 40, para. [0191] of the present specification. On the contrary, Daniel is laying down a single pass that fills the entire fillet all at one time, as shown in Daniel Figures 2 and 6, for example. That is not "building" a fillet..…”, Remark Page 3-4. 
The examiner's response: The applicant's arguments above are not persuasive, because:
	It is noted that the features upon which applicant relies are not recited in the rejected claim. Although the claims are interpreted in light of the specification, limitation from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In this case, the limitation related to “ESD processes” from the specification are not read into the claims, such as the limitation cited in the argument.

Regarding to the rest of the arguments, they have been addressed in the above responses.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEONG JUEN THONG whose telephone number is (571)272-6930. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YEONG JUEN THONG/Examiner, Art Unit 3761                                                                                                                                                                                                        November 17, 2022
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761